Citation Nr: 0211878	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  95-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
sprained right knee, from 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
right knee from 10 percent disabling.

(The issue of a total disability rating based on individual 
unemployability (TDIU) will be the subject of a later 
decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
May 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) which denied the veteran's claim 
seeking entitlement to an increased rating for residuals of a 
sprained right knee from 20 percent, as well as for a TDIU.  
It is determined that the veteran's claim stems from the 
February 1991 rating decision (rather than a December 1993 
rating decision) because after said rating decision, the 
veteran submitted a Notice of Disagreement in March 1991.  
The RO&IC subsequently issued a Statement of the Case in May 
1991, and the veteran was afforded a hearing in June 1991.  
His hearing testimony is accepted as the equivalent of a 
substantive appeal.  

The veteran's claim was remanded by the Board in November 
2000.

In a July 2002 rating decision, the RO&IC granted a separate 
10 percent rating for arthritis of the right knee.  

The Board is undertaking additional development on the issue 
of a TDIU, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has symptomatology in the right knee 
equivalent to moderate recurrent subluxation and moderate 
lateral instability; he does not have the equivalent of 
severe recurrent subluxation or severe lateral instability of 
the right knee.  

2.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
flexion of the right knee limited to 30 degrees or its 
equivalent, or extension limited to 15 degrees or its 
equivalent.  

3.  The veteran had right meniscal cartilage removed in 1988.


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for residuals of a 
sprained right knee from 20 percent is denied.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261 (2001).  

2.  Entitlement to an increased rating from 10 percent for 
arthritis of the right knee is denied.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261 (2001).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent an arthroscopy in June 1988 to repair a 
torn right medial meniscus.  

The veteran underwent a VA examination in December 1988.  It 
was noted that the veteran had worked at Bethlehem Steel for 
many years, and that the job required a great deal of lifting 
and carrying, and climbing in and out of the cars.  In the 
last two years, he began to miss a good deal of work because 
of the pain in his knee.  In May of this year, he stopped 
working because of the pain, and started receiving treatment.  
He did not feel like he could go back to doing the work he 
did before.  He was receiving benefits from an insurance 
program from Bethlehem Steel and was planning to apply for 
Social Security benefits.  

An evaluation of the veteran's medical condition by Bethlehem 
Steel was performed in May 1989.  

Dr. F. O. examined the veteran in March 1990.  The examiner 
noted that it was fairly impressive that the veteran's knee 
looked as good as it did this far from his injury.  He did 
have problems with instability in his knee from the torn 
medial collateral ligament and torn anterior cruciate 
ligament.  The examiner commented that the veteran's 
functional limitations were that of prolonged standing, 
approximately two hours being the limit of his duration.  The 
examiner commented that the veteran's principal limitations 
were related to persistent knee pain of limited duration in 
standing or walking, and chronic instability of the knee.  

The veteran was awarded Social Security Disability benefits 
beginning April 1990.  

In the veteran's August 1990 claim for TDIU, he reported that 
the last time he worked full-time was May 23, 1988.  

The veteran underwent a VA examination in January 1991.  It 
was noted that after the veteran's 1988 operation, he was off 
work for a year, and when he was released to return to work, 
his employer would not take him back.  It was noted that he 
received a medical benefit that was offered by the company 
for a year after he stopped working.  He stated that he was 
receiving Social Security benefits.  

The veteran was afforded a hearing before the RO in June 
1991.  He testified that his knee gave out on him about once 
a week.  He stated that he had to rest if he was walking or 
standing for more than half an hour.  

Dr. J. H. submitted a letter dated June 1992.  He wrote that 
the veteran "was disabled from" Bethlehem Steel in October 
1989 because there was no work available for him with the 
restrictions imposed because of his right knee.  His job 
required him to be on his feet walking most of the time, and 
this he was unable to do in his position.  

The veteran underwent a VA examination in May 1993.  The 
veteran stated that he could walk 1-2 blocks, and stand for 
about 10 minutes.  He took routine analgesics with little 
effect.  The pain woke him from his sleep at night and was 
aggravated by cold, damp weather.  There were no effusions, 
or erythema, and no subluxations.  There were no abnormal 
movements.  The knee flexed to 140 degrees, and extended to 0 
degrees.  There was pain with deep flexion, past 130 degrees 
of the right knee.  Diagnosis was torn ligaments, right knee, 
postoperative.  

The veteran underwent a VA examination in February 1995.  
Regarding the veteran's surgery, he reported some improvement 
following the surgery, and when he attempted to return to 
work, he was not allowed to go back on his job.  His only 
treatment since the surgery had been the rest that he got by 
not working, and he took Aspirin for the pain that was 
present in the knee mostly on the inner side of the knee.  He 
also wore an elastic knee brace with jointed metal bars at 
each side.  He reported that on occasion his knee tended to 
buckle when he first got up after sitting for awhile.  Other 
than the small surgical scars, there were no abnormal 
findings in the knee.  The knee had full range of motion from 
0 degrees flexion to 130 degrees.  The ligaments were stable.  
He walked without a limp and without the need of a cane.  
Final diagnosis was mild degenerative changes in the right 
knee.  

The veteran was afforded a hearing before the RO in March 
1995.  He testified that he was required to do a lot of 
walking with his job at Bethlehem Steel.  He testified that 
he had worked there for 35 years.  He testified that the 
company doctor told him that he was not allowed to work 
because of his knee.  He testified that he did not have any 
other medical disorders besides his knee.  He stated that his 
knee gave out on him about 3 times a week, but that it did 
not happen when he was wearing his brace.  

The veteran underwent a VA examination in September 1997.  It 
was noted that after developing marked pain and swelling in 
his right knee, he was given one year of workers' 
compensation for his knee problem.  After arthroscopic 
surgery during that year, the company doctor found that he 
was not fit to go back to work.  He applied for and began 
receiving Social Security disability at the end of that year.  
He goes to the VA periodically for a new knee brace and 
medication.  At present, he complained of pain in the front 
of the knee, particularly in the patellar tendon area.  
Examination showed no abnormalities.  There was no deformity, 
heat, redness, swelling, or joint effusion.  There was a full 
range of motion from full extension to 130 degrees of 
flexion.  There was no ligamentous laxity in the joint.  
Reflexes were normal.  He was seen to walk quickly and easily 
without a limp, and without the need of a cane.  The 
veteran's brace did not offer any significant protection.  
The examiner commented that the veteran was able to work for 
38 years until his knee became painful and swollen.  The 
examiner opined that the veteran's knee problem would not 
prevent him from performing the activities of another average 
66-year-old person.  He would not put any particular 
limitations on the veteran's function. 

The veteran underwent a VA examination in October 1998.  The 
veteran was noted to take pain medication and wear a brace on 
his right knee.  He did not experience any episodes of 
flareup pains in the right knee joint.  It was noted that the 
veteran had difficulty going up and down steps as well as 
difficulty kneeling because of the right knee condition.  He 
had limitations due to pain in the right knee following 
repetitive use of the right knee such as repetitive bending 
going up and down steps.  He did not experience any episodes 
of flareup pain in the right knee.  On examination, there was 
tenderness along the inferior border of the patella.  There 
was no evidence of effusion or inflammation.  He had 
functional limitations due to the right knee, specifically a 
slow gait.  His standing was usually limited to 15-20 minutes 
at a time, and his walking is usually limited to 2 blocks at 
a time due to the discomfort in the right knee joint.  The 
right knee had flexion from 0-50 because there was increased 
pain.  He had maximum flexion of the right knee to 80 degrees 
with increased pain.  There was full extension.  There was no 
instability in the right knee in terms of the collateral and 
cruciate ligaments.  Diagnoses were service connection for 
right knee condition; status post twisting trauma in the 
right knee; and degenerative osteoarthritis in the right 
knee.  

The veteran underwent a VA examination in June 2002.  The 
examiner reviewed the veteran's claims file.  The veteran 
stated that after being operated on in 1988, the pain became 
so bad that he could not continue working, so he retired from 
Bethlehem Steel on Social Security disability in 1989.  He 
stated that the pain was now worse and could go up to 8/10, 
depending on his physical activities.  He used a hinged knee 
brace and a cane to walk with.  He could barely walk 2 blocks 
at a stretch, and then had to rest because of pain in the 
knee.  It swelled intermittently, and was very stiff.  It 
gave out every now and then, and swelled more.  He 
experienced significant evidence of fatigability.  

Examination showed that the veteran walked cautiously and 
slowly with the help of his cane.  Examination of the right 
knee out of the brace showed mild quadriceps atrophy.  He had 
trace effusion.  Active painless flexion was limited to 0-95 
degrees with mild crepitus, with normal being 0-145.  He had 
significant tenderness over the medial and lateral joint 
line.  He had some posterior sag of the proximal tibia and 
mild anteroposterior instability in the right knee on stress 
testing.  McMurray's test could not be elicited because of 
the level of the veteran's discomfort.  On repeated active 
flexion and extension, he lost 10 degrees in flexion.  
Diagnosis was right knee post-traumatic osteoarthritis with 
mild instability, with evidence of fatigability and 
additional loss of movement of 10 degrees of repeated motion.  

A VA x-ray of the right knee from June 2002 showed 
osteoarthritic changes.

The claims file shows treatment for the veteran's right knee 
performed at VA Medical Centers at different points 
throughout the appellate period.  


Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO&IC, there is no prejudice to the appellant in 
proceeding with this appeal, because the requirements under 
the VCAA have been satisfied. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant).  In that regard, the Board finds 
that the RO&IC notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the May 1991 and 
January 1995 Statements of the Case, in the July 1991, May 
1995, August 1999, and April 2000 Supplemental Statements of 
the Case, as well as at the veteran's March 1995 RO&IC 
hearing.  

Also, in May 2002, the RO&IC sent the veteran a statement 
explaining the provisions of VCAA.  He was also asked to 
provide VA with information about other evidence that might 
be available, and he was told VA would assist him in 
obtaining additional evidence, such as private medical 
reports and reports from federal agencies.  In short, the 
RO&IC informed the veteran which information and evidence 
that the veteran was to provide to VA and which information 
and evidence that the VA would attempt to obtain on behalf of 
the veteran.  38 C.F.R. § 3.159(b) (2001); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

Moreover, the RO&IC has satisfied the duty to assist the 
veteran in obtaining evidence relevant to his claim, and the 
Board is not aware of any relevant evidence that has not yet 
been obtained.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  He has been examined by the VA on numerous 
occasions in connection with his claim and he has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information, and 
he has been scheduled for VA examinations.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the Board finds that the requirements 
under the VCAA have been met, and the Board will proceed with 
appellate disposition without further delay in the claim. 
In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
When extension of the leg is limited to 5 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

When semilunar cartilage is dislocated with frequent episodes 
of "locking,", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5258.  A 10 percent rating is assigned when semilunar 
cartilage has been removed, but the knee is symptomatic.  
38 C.F.R. § 4.71(a), Diagnostic Code 5259.  

As noted in the introduction, in July 2002, the RO&IC granted 
the veteran a separate 10 percent rating for arthritis of the 
right knee.  Thus, he has two service-connected disabilities 
which must be considered.  His right knee sprain will be 
rated under Diagnostic Code 5257, and his arthritis will be 
rated under Diagnostic Codes 5260 and 5261.   

For the veteran's service-connected right knee sprain, the 
evidence must show severe recurrent subluxation or lateral 
instability under Diagnostic Code 5257 to warrant a 30 
percent rating, and moderate severe recurrent subluxation or 
lateral instability to warrant a 20 percent rating.  At the 
veteran's March 1995 hearing, he testified that his knee gave 
out on him 3 times a week, but that it did not give out on 
him when he was wearing his brace.  At the veteran's February 
1995 VA examination, there was no ligamentous instability.  
At the veteran's September 1997 VA examination, there was no 
ligamentous laxity.  At the veteran's October 1998 VA 
examination, there was no instability in the right knee in 
terms of the collateral and cruciate ligaments.  At the 
veteran's June 2002 VA examination, the examiner commented 
that the veteran had some "mild" anteroposterior 
instability of the right knee on stress testing.  The veteran 
described swelling, and indicated that it gave out now and 
then.  

Based on the above findings, the evidence has not shown 
recurrent subluxation or lateral instability that can be 
considered "moderate" under Diagnostic Code 5257 to justify 
the veteran's 20 percent rating for his right knee sprain.  
However, the evidence also shows that the veteran had 
meniscal cartilage removed in 1988 and under Diagnostic Code 
5259, a 10 percent rating is to be assigned when semilunar 
cartilage was removed and the knee was still symptomatic.  
Since the veteran's knee is still symptomatic, it is 
determined that the medical findings justify the veteran's 20 
percent rating (but no higher) under Diagnostic Code 5257 for 
"other impairments of the knee."  His knee symptomatology 
is deemed the equivalent of moderate recurrent subluxation 
and lateral instability.  

For the veteran's separate rating for arthritis of the right 
knee, he was granted the 10 percent rating based on painful 
motion.  His range of motion testing has consistently shown 
that even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (even during 
flare-ups), he has not had extension limited to 5 degrees to 
warrant a noncompensable rating under Diagnostic Code 5261.  

Regarding limitation of flexion under Diagnostic Code 5260, 
most of the range of motion testing (even with painful motion 
considered) has shown flexion to the point that would not 
even warrant a noncompensable rating.  Flexion must be 
limited to 60 degrees to warrant a noncompensable rating, and 
limited to 45 degrees to warrant a 10 percent rating.  For 
instance, at the June 2002 VA examination, active painless 
flexion was limited to 95 degrees.  At the veteran's October 
1998 VA examination, the examiner stated that the veteran had 
flexion to 50 degrees before there was increased pain.  Thus, 
pursuant to Lichtenfels and 38 C.F.R. § 4.59, the veteran was 
correctly assigned the 10 percent rating, but no higher.  It 
should be borne in mind that Diagnostic Code 5260 requires 
limitation of flexion to 45 degrees to warrant a 10 percent.  
Thus, even when pain on motion, weakened movement, excess 
fatigability, and incoordination considered (even during 
flare-ups), the veteran is not entitled to higher than a 10 
percent rating for his arthritis of the right knee.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for increased ratings for his right knee 
disabilities.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt 
doctrine is not for application, and the veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the above determinations, consideration has been 
given to the provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The evidence 
includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

ORDER

Entitlement to an increased rating from 20 percent for 
residuals of a right knee sprain is denied.

Entitlement to an increased rating from 10 percent for 
arthritis of the right knee is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

